1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                 ***

6    SHELLY BETH RAEBEL, et al.,                         Case No. 3:19-cv-00742-MMD-WGC

7                                   Plaintiffs,                         ORDER
            v.
8

9    TESLA, INC.,

10                                Defendant.

11

12   I.     SUMMARY

13          This action stems from a dispute relating to the alleged defective design of a vehicle

14   produced by Defendant Tesla, Inc. (“Tesla”). (ECF No. 16.)1 Tesla moves to (1) compel

15   arbitration or, in the alternative, (2) to dismiss Plaintiffs’ claims (“Motion”). (ECF No. 18.)2

16   For the reasons discussed below, Tesla’s Motion is granted in part and denied in part.

17   II.    BACKGROUND

18          The following facts are adapted primarily from the FAC (ECF No. 16) and the briefs

19   relating to the Motion.

20          Tesla is a company that produces and sells electric vehicles including the Tesla

21   Model 3 (“Model 3”). (ECF No 16 at 4–5.) In either June or July 2018, Raebel placed an

22   online order to purchase a Model 3. (ECF No. 18-2 at 2, ECF No. 21-1 at 2–3.) To complete

23   online orders on Tesla’s website, customers click a button labeled “Place Order”. (ECF

24
            1Plaintiffs
                      Shelly Beth Raebel (“Raebel”) and Paul Ritchie Wagner (“Wagner”) filed
25
     a first amended complaint (“FAC”) on January 23, 2020, making it the operative complaint.
26   (ECF No. 16.) Accordingly, the Court denies Defendant’s previous motion to compel
     arbitration (ECF No. 7) and Plaintiffs’ motion for extension of time to respond (ECF No.
27   17) as moot.
            2TheCourt has reviewed Plaintiffs’ response (ECF No. 21) and Defendant’s reply
28
     (ECF No. 22).
1    No. 18-1 at 2.) At the time Raebel placed the order, the button was accompanied by

2    language stating “[b]y placing this order you agree to the Model 3 Order Agreement . . ..”

3    (Id.) The text “Model 3 Order Agreement” (“Agreement”) contained an underlined hyperlink

4    to the Agreement. (Id.)

5           The Agreement included an “Agreement to Arbitrate” provision (“Arbitration

6    Provision”). (Id.) It states that “any dispute arising out of or relating to any aspect of the

7    relationship between you and Tesla will not be decided by a judge or jury but instead by a

8    single arbitrator . . ..” (ECF No. 16-1 at 2.) The Arbitration Provision also states that before

9    submitting a dispute to arbitration, the customer agrees to send written notice to Tesla

10   describing the issue and that Tesla will have 60 days to resolve it. (Id.)

11          In October 2018, Plaintiffs visited a Tesla service center to receive their Model 3.

12   (ECF No. 21-1 at 3.) As a part of the process, Raebel signed a document titled “Delivery

13   Declaration”. (Id.) This document states that by signing, “YOU AGREE WITH YOUR

14   FINAL MOTOR VEHICLE PURCHASE AGREEMENT WHICH HAS BEEN UPLOADED

15   TO AND IS AVAILABLE IN YOUR MYTESLA ACCOUNT.” (ECF No. 18-2 at 16.)

16          On March 25, 2019, Raebel was involved in an accident while driving the Model 3.

17   (ECF No. 16 at 12.) Raebel claims that the accident was caused by the vehicle’s sudden

18   unintended acceleration (“SUA”). (Id.)

19          In the FAC, Plaintiffs allege that defective design caused the Model 3 to experience

20   SUA. (Id. at 13–15.) Plaintiffs assert the following claims: strict product liability, negligence,

21   breach of express warranty, breach of implied warranty, violation of Nevada’s Uniform

22   Deceptive Trade Practices Act (“DTPA”), and breach of written warranty under the

23   Magnuson-Moss Warranty Act (“MMWA”). (Id. at 13–24.) Plaintiffs seek injunctive relief

24   for their DTPA and MMWA claims, including an order that Defendant repair, recall, and/or

25   replace Model 3 vehicles and provide Plaintiffs with notice about the cause of the alleged

26   SUA. (Id. at 22, 24.)

27   ///

28   ///

                                                     2
1    III.   LEGAL STANDARDS

2           A.     Federal Arbitration Act

3           “The [Federal Arbitration Act (“FAA”)], 9 U.S.C. § 1 et seq., requires federal district

4    courts to stay judicial proceedings and compel arbitration of claims covered by a written

5    and enforceable arbitration agreement.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171,

6    1175 (9th Cir. 2014) (citing 9 U.S.C. § 3). The FAA limits the district court's role to

7    determining whether a valid arbitration agreement exists, and whether the agreement

8    encompasses the disputes at issue. Id. (citing Chiron Corp. v. Ortho Diagnostic Sys., Inc.,

9    207 F.3d 11236, 1130 (9th Cir. 2000)). “The Arbitration Act establishes that, as a matter

10   of federal law, any doubts concerning the scope of arbitrable issues should be resolved in

11   favor of arbitration . . ..” Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp., 460 U.S.

12   1, 24–25 (1983). Thus, “[t]he standard for demonstrating arbitrability is not a high one; in

13   fact, a district court has little discretion to deny an arbitration motion, since the Act is

14   phrased in mandatory terms.” Republic of Nicar. v. Std. Fruit Co., 937 F.2d 469, 475 (9th

15   Cir. 1991). However, “arbitration is a matter of contract and a party cannot be required to

16   submit to arbitration any dispute which he has not agreed so to submit.” AT&T Techs., Inc.

17   v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986) (quoting United Steelworkers of

18   Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)).

19          B.     12(b)(1) Legal Standard

20          “Article III of the Constitution limits federal courts' jurisdiction to certain Cases and

21   Controversies.” Clapper v. Amnesty Intern. USA, 568 U.S. 398, 408 (2013) (internal

22   citations omitted). “A suit brought by a plaintiff without Article III standing is not a case or

23   controversy, and an Article III federal court therefore lacks subject matter jurisdiction over

24   the suit.” Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004) (internal citations

25   omitted); see also Fed. R. Civ. P. 12(b)(1). “[A] plaintiff must demonstrate standing

26   separately for each form of relief sought.” Friends of the Earth, Inc. v. Laidlaw

27   Environmental Services (TOC), Inc., 528 U.S. 167, 185 (2000).

28          The “irreducible constitutional minimum” to establish Article III standing requires

                                                    3
1    three elements. See Lujan v. Def. of Wildlife, 504 U.S. 555, 560 (1992). “The plaintiff must

2    have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

3    the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

4    Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016). To survive a motion to dismiss, “the

5    plaintiff must clearly allege facts demonstrating each element.” Id. To establish standing

6    for injunctive relief, “[t]he plaintiff must demonstrate that he has suffered or is threatened

7    with a concrete and particularized legal harm, coupled with a sufficient likelihood that he

8    will again be wronged in a similar way.” Bates v. United Parcel Service, Inc., 511 F.3d 974,

9    985 (9th Cir. 2007) (internal citations omitted). To demonstrate a likelihood of future harm,

10   a plaintiff must establish “a real and immediate threat of repeated injury.” Id. (internal

11   quotation marks omitted.)

12   IV.    DISCUSSION

13          Defendant’s Motion seeks to compel arbitration under the Arbitration Provision and

14   to sever Plaintiffs’ injunctive relief claims, which they argue should be dismissed for lack

15   of standing. (ECF No. 18 at 10, 18–20.) Defendant also argues in the alternative that many

16   of the claims, whether subject to arbitration or not, are subject to dismissal under Rule

17   12(b)(6). (Id. at 6.) Because the Court agrees with Defendant’s primary argument, the

18   Court declines to address the alternative argument for dismissal for failure to state a claim.

19          A.     Arbitration

20          To enforce an arbitration agreement, the Court must determine (1) whether the

21   parties agreed to arbitrate their disputes, and (2) if the claims in dispute are within the

22   scope of the arbitration agreement. See Nguyen, 763 F.3d at 1175. In making these

23   determinations, the Court applies “ordinary state-law principles that govern the formation

24   of contracts.” First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Under

25   Nevada law 3 a “contract will be enforced as written” where “the language of the contract

26

27          3The Agreement is governed by Nevada law. (See ECF No. 16-1 at 3 (“The terms
28   of this Agreement are governed by . . . the laws of the State . . . that is nearest to your

                                                   4
1    is clear and unambiguous.” Am. First Fed. Credit Union v. Soro, 359 P.3d 105, 106 (Nev.

2    2015).

3             Here, Plaintiffs agreed to the Arbitration Provision at least twice. First, when Raebel

4    completed the online order of the Model 3 and agreed to the Model 3 Order Agreement.

5    (See ECF No. 18-1 at 3; ECF No. 21-1 at 3–4.) Second, when Raebel signed the Delivery

6    Declaration at the Tesla sales center, thereby affirming Plaintiffs’ assent to the Agreement.

7    (ECF No. 21-1 at 3; ECF No. 18-2 at 16.) Moreover, the Arbitration Provision

8    unambiguously states that it applies to “any dispute arising out of or relating to any aspect

9    of the relationship between [Plaintiffs] and Tesla”, exempting only unenforceable claims

10   “such as [claims for] injunctive or declaratory relief.” (ECF No. 16-1 at 2.) Here, the majority

11   of Plaintiffs’ claims stem from the SUA and seek monetary damages—therefore, the

12   claims fall within the scope of the Arbitration Provision. 4 (ECF No. 16 at 13–24.) Because

13   Plaintiffs agreed to arbitrate their claims and because Plaintiffs’ strict product liability,

14   negligence, and breach of express and implied warranty claims are within the scope of the

15   Arbitration Provision, the Arbitration Provision is enforceable against Plaintiffs.

16            Plaintiffs’ two primary arguments against the enforceability of the Arbitration

17   Provision are unpersuasive. First, Plaintiffs argue that the Arbitration Provision is

18   unenforceable in regard to Wagner because he never assented to the Agreement. (ECF

19   No. 21 at 13–14.) However, Plaintiffs allege that “Tesla and Plaintiffs entered into the

20   Motor Vehicle Purchase Agreement . . . at the time of the sale.” (ECF No. 16 at 11.) Having

21   already admitted that both Plaintiffs entered into the Agreement with Tesla, Plaintiffs

22   cannot now claim that Wagner never assented to the Agreement. See Hakopian v.

23   Mukasey, 551 F.3d 843, 846 (9th Cir. 2008) (“Allegations in a complaint are considered

24   judicial admissions.”); In re Barker, 839 F.3d 1189, 1195 (9th Cir. 2016) (“Judicial

25

26
     address indicated in your vehicle configuration”); see also ECF No. 16-3 (stating that both
27   Plaintiffs are Nevada residents).)
              4Thearbitrability of Plaintiffs’ DTPA and MMWA claims are discussed below. See
28
     infra Section IV.B.
                                                     5
1    admissions are conclusively binding on the party who made them.”).

2           Second, Plaintiffs argue that the Arbitration Provision is procedurally and

3    substantively unconscionable. (ECF No. 21 at 14–19.) “Nevada law requires both

4    procedural and substantive unconscionability to invalidate a contract as unconscionable.”

5    U.S. Home Corp. v. Michael Ballesteros Tr., 415 P.3d 32, 40 (Nev. 2018). Plaintiffs bear

6    the burden of establishing that the Arbitration Provision is procedurally and substantively

7    unconscionable. See L & M Creations v. CRC Info. Sys., 2:10–cv–00685–GMN–GWF,

8    2011 WL 1103636, at *6 (D. Nev. Mar. 23, 2011); D.R. Horton, Inc. v. Green, 96 P.3d

9    1159, 1162 (Nev. 2004) overruled on other grounds by U.S. Home Corp., 415 P.3d 32.

10   The Court finds that Plaintiffs have not met their burden of establishing procedural

11   unconscionability. Therefore, the Court does not reach Plaintiffs’ substantive

12   unconscionability arguments. See U.S. Home Corp., 415 P.3d at 42 (declining to address

13   substantive    unconscionability   where     Plaintiff   failed   to   establish   procedural

14   unconscionability).

15          “A clause is procedurally unconscionable when a party lacks a meaningful

16   opportunity to agree to the clause terms either because of unequal bargaining power, as

17   in an adhesion contract, or because the clause and its effects are not readily ascertainable

18   upon a review of the contract.” D.R. Horton, 96 P.3d at 1162, overruled on other grounds

19   by U.S. Home Corp., 415 P.3d 32.

20          Plaintiffs assert a lack of meaningful time to review the Agreement—that they never

21   had a chance to review the Agreement before signing, that a Tesla sales representative

22   rushed Raebel into signing the Delivery Declaration without first explaining its terms, and

23   that the Agreement was uploaded to Plaintiffs’ MYTESLA account only after the sales

24   contract was signed. 5 (ECF No. 21 at 15–17.) The Court rejects this argument because

25   Plaintiffs had opportunities to review the Agreement before it became effective. But, even

26

27
            5Plaintiffsdo not allege unequal bargaining power between them and Tesla, nor do
28   they claim that the effects of the Arbitration Provision are not ascertainable from reviewing
     the contract. (ECF No. 21 at 15–17.)
                                                     6
1    accepting Plaintiffs’ allegations that Raebel was rushed by a sales representative and that

2    the Agreement was uploaded only after the sales contract was signed, Plaintiffs had a

3    meaningful opportunity to review the Arbitration Provision when they placed the online

4    order for the vehicle. As Defendant notes, and Plaintiffs do not dispute, there was

5    language directly above the “Place Order” button that stated “[b]y clicking ‘Place Order’ I

6    agree to the Model 3 Order Agreement . . ..” (ECF No. 18-1 at 3.) The words “Model 3

7    Order Agreement” were an underlined hyperlink that directed to a copy of the Agreement.

8    (Id. at 2–3.) Because of this, Plaintiffs had a meaningful opportunity to review the

9    Agreement when they placed their online order and could take their time reviewing the

10   Agreement before they place their order. See Wiseley v. Amazon.com, Inc., 709 F. App’x.

11   862, 864 (9th Cir. 2017) (finding no procedural unconscionability where Plaintiff clicked a

12   button agreeing to a hyperlinked arbitration agreement to complete an online purchase).

13          Plaintiffs insist that Defendant has failed to offer evidence that Plaintiffs actually

14   clicked the “Place Order” button and, accordingly, accepted the terms of the Agreement.

15   (ECF No. 21 at 16.) Plaintiffs are incorrect. Defendant has provided Plaintiffs’ “Vehicle

16   Configuration” showing that Plaintiffs placed an online order for the vehicle. (See ECF No.

17   18-2 at 2, 4.) Additionally, Plaintiffs’ argument is contradicted by Raebel’s own declaration,

18   which states “[I] placed an online order to purchase the subject 2018 Tesla Model 3.” (ECF

19   No. 21-1 at 3–4.) Notably, Plaintiffs do not allege that they were somehow able to complete

20   the online purchase without clicking the “Place Order” button. Accordingly, the Court finds

21   that Plaintiffs accepted the terms of the Agreement when they placed their online order.

22          Plaintiffs next argue that the Arbitration Provision is procedurally unconscionable

23   because it is inconspicuous and does not put the purchaser on notice that they are waiving

24   important rights. (ECF No. 21 at 15–16.) Plaintiffs rely on two Nevada Supreme Court

25   cases—D.R. Horton, 96 P.3d at 1162 and Gonski v Second Judicial 245 P.3d 1164, 1170

26   (Nev. 2010)—as support. (Id.) However, the Nevada Supreme Court has explicitly

27   overruled both of these cases on this very point, holding that “[r]equiring an arbitration

28   clause to be more conspicuous than other contract provisions . . . is exactly the type of

                                                   7
1    law the Supreme Court has held the FAA preempts because it imposes stricter

2    requirements on arbitration agreements than other contracts generally.” U.S. Home Corp.,

3    415 P.3d at 41. Therefore, the Court rejects Plaintiffs’ argument that the Arbitration

4    Provision is procedurally unconscionable because it is inconspicuous. 6

5           Because the Arbitration Provision is valid as to both Plaintiffs and because it is not

6    unconscionable, the Court grants Defendant’s motion to compel arbitration on all of

7    Plaintiffs’ claims, except as discussed below.

8           B.     Standing to Seek Injunctive Relief

9           Defendant contends that Plaintiffs do not have standing to seek injunctive relief

10   because they have not established a likelihood of future harm. (ECF No. 18 at 18–20.)

11   Specifically, Defendant argues that because Plaintiffs have failed to allege that they intend

12   to purchase a new Model 3 or use the subject Model 3 in the future, there is no risk of

13   future harm. (Id.) The Court agrees. Plaintiffs’ FAC contains no factual allegations

14   indicating that they intend to use their Model 3, or any Model 3, again in the future. As

15   such, they have not established that they could be subject to the alleged SUA issue again

16   and cannot allege any possibility of future harm. See Bates, 511 F.3d at 985. Accordingly,

17   the Court dismisses all of Plaintiffs’ requests for injunctive relief for lack of standing.

18   V.     CONCLUSION

19          The Court notes that the parties made several arguments and cited to several cases

20   not discussed above. The Court has reviewed these arguments and cases and determines

21   that they do not warrant discussion as they do not affect the outcome of the Motion before

22   the Court.

23          It is therefore ordered that Defendant’s motion to compel arbitration or, in the

24   alternative, motion to dismiss (ECF No. 18)
                                             49) is granted in part and denied in part as

25   explained above. The Court orders arbitration of all claims, except for Plaintiffs’ request

26
            6To the extent that Plaintiffs also argue that the Arbitration Provision is procedurally
27
     unconscionable because it is not reciprocal (ECF No. 21 at 16), Plaintiffs are wrong. The
28   provision binds Tesla as well as Plaintiffs. (See ECF No. 18-1 at 5 (stating that it “applies
     to any dispute between [Plaintiffs] and Tesla.”)
                                                    8
1    for injunctive relief as to their DTPA and MMWA claims which are dismissed for lack of

2    standing.

3           It is further ordered that Defendant’s initial motion to compel arbitration (ECF No.

4    7) is denied as moot.

5           It is further ordered that Plaintiffs’ motion to extend time to file opposition to

6    Defendant’s motion (ECF No. 17) is denied as moot.

7           This case is stayed pending arbitration. The parties are directed to file a status

8    report within 15 days from conclusion of arbitration.

9           The Clerk is instructed to administratively close this case.

10          DATED THIS 3rd day of April 2020.

11

12

13                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  9
